DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 11, and 18 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-9, 12-13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the French reference (FR1495757A).
7.	Regarding claim 1, the French reference discloses:
	a seal arrangement (FIG. 2) comprising:
	a plug member (7) configured to seal a through opening (2) in a wall (3);
	a pressing section (5); and 
	a cover member (1) configured to be connected to the plug member (7) and configured to force the pressing section (5) to press a sealing element (6), arranged laterally outside the plug member (7) (FIG. 2), towards the wall (3) (FIG. 1).  
8.	Regarding claim 2, the French reference further discloses:
	wherein the plug member (7) comprises a substantially flat plug member surface (FIG. 2—surface that abuts gasket (9)) and the cover member (1) comprises a substantially flat cover member surface (FIG. 2) and wherein the plug member surface and the cover member surface 
are configured to mate (operationally) when the cover member is connected to the plug member (FIG. 1).
9.	Regarding claim 4, the French reference further discloses:
wherein the pressing section (5) and the cover member (1) are connected to each other or are constituted by separate components (FIG. 2--separate components).  
10.	Regarding claim 6, the French reference further discloses:
wherein the cover member and the plug member are configured to be connected by a screw thread connection (FIG. 2).  
11.	Regarding claim 7, the French reference further discloses:
wherein the cover member (1) comprises a male profile and wherein the plug member (7) comprises a female profile for receiving the male profile in order to connect the cover member (1) to the plug member (7) (FIG. 2). 
12.	Regarding claim 8, the French reference further discloses:
a sealing element (6) configured to be arranged laterally outside the plug member (7) (FIG. 2) and configured to be pressed by the pressing section (5) towards the wall (3).  
13.	Regarding claim 9, the French reference further discloses:
	wherein the sealing element (6) is connected to the pressing section (5) (FIG. 2). 
14.	Regarding claim 12, the French reference discloses:
	a kit of parts (FIG. 2) comprising:
	a seal arrangement (FIG. 2—the parts not including the wall) including:
		a plug member (7) configured to seal a through opening (2) in wall (3);
		a pressing section (5); and 
		a cover member (1) configured to be connected to the plug member (7) (FIG. 2) and configured to force the pressing section (5) to press a sealing element (6) arranged laterally outside the plug member (7) (FIG. 2), towards the wall (3) (FIG. 2); and 
	a masking cover (11) configured to cover the plug member (7) (FIG. 2).  
15.	Regarding claim 13, the French reference further discloses:
	a sealing element (9) configured to be arranged laterally outside the plug member (7) and to enclose the plug member (7) (FIG. 2), wherein the sealing element (9) has a larger lateral extension than the masking cover (11) (FIG. 2). 
16.	Regarding claim 17, the French reference further discloses:
	wherein the pressing section and the cover member are connected to each other or are constituted by separate components (FIG. 2). 
17.	Regarding claim 19, the French reference further discloses:
	wherein the cover member and the plug member are configured to be connected by a screw thread connection (FIG. 2).  
Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 3, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the French reference.
20.	Regarding claim 3, the French reference fails to disclose:
	wherein the pressing section and the cover member are integrally formed.  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the pressing section and the cover member integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  MPEP 2144.04 (V-B).  
21.	Regarding claim 5, the French reference fails to disclose:
	wherein the cover member and the plug member are configured to be connected by an interference fit, such as a shrink fit or a press fit.
	The examiner takes Official Notice that it is well known in the art of seals to use an interference fit to combine two components together for the purpose of a secure attachment.
22.	Regarding claim 11, the French reference further discloses:
	wherein the cover member includes a multisided head, such as a hexagonal head, for being engaged by a socket in order to loosen the plug member by engaging the head when the cover member is connected to the plug member.
	The examiner takes Official Notice that it is well known in the art of sealing to use a shaped head for the purpose of inserting a tool to increase torque.  For example, US Patent No. 
5,320,460 shows using a hexagonal counter bore in the head portion of the plug for receiving a socket screw hexagonal wrench such as an Allen wrench. 
23.	Regarding claim 16, the French reference fails to disclose:
wherein the pressing section and the cover member are integrally formed.  
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the pressing section and the cover member integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  MPEP 2144.04 (V-B).  
24.	Regarding claim 18, the French reference further discloses:
	wherein the cover member and the plug member are configured to be connected by an interference fit, such as a shrink fit or a press fit.
	  The examiner takes Official Notice that it is well known in the art of seals to use an interference fit to combine two components together for the purpose of a secure attachment.
25.	Claim 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the French reference in view of the Dornbach reference (US Patent Publication No. 2007/0205207).  
26.	Regarding claim 10, the French reference fails to disclose:
	wherein the plug member comprises a male thread for engaging a female thread of the through opening.  
	The Dornbach reference teaches it is conventional in the art of plugs to provide as taught in the (FIG. 3) wherein the plug member (16) comprises a male thread (22) for engaging a female thread [Paragraph 0019] of the through opening (14) (FIG. 3).  Such configurations/structures would allow the plug to be removed after the paint has completely dried without producing paint particles which could contaminate the workplace or fall into the aperture [Abstract].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the French reference, such that the method further includes wherein the plug member comprises a male thread for engaging a female thread of the through opening, as clearly suggested and taught by the Dornbach reference, in order to allow the plug to be removed after the paint has completely dried without producing paint particles which could contaminate the workplace or fall into the aperture [Abstract].  
27.	Regarding claim 14, the French reference discloses:
	a method for sealing a through opening (2) in a wall (3), the method comprising:
	sealing the through opening with a plug member (7);
	covering the plug member (7) with a masking cover (11); and
	connecting a cover member (1) to the plug member (7), while the plug member (7) seals the through opening (2), such that the plug member (7) can be loosened by manipulating the cover member (1).  
	The French reference discloses the invention essentially as claimed.  However, the French reference fails to disclose painting the wall adjacent to the masking cover to create a painted area and removing the masking cover.
	The Dornbach reference teaches it is conventional in the art of plugs to provide as taught in the [Abstract] of painting the wall adjacent to the masking cover (band) to create a painted area and removing the masking cover [Abstract].  Such configurations/structures would allow the plug to be removed after the paint has completely dried without producing paint particles which could contaminate the workplace or fall into the aperture [Abstract].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the French reference, such that the method further includes painting the wall adjacent to the masking cover (band) to create a painted area and removing the masking cover, as clearly suggested and taught by the Dornbach reference, in order to allow the plug to be removed after the paint has completely 
dried without producing paint particles which could contaminate the workplace or fall into the aperture [Abstract].  
28.	Regarding claim 15, the French reference further discloses:
wherein the method further comprises arranging a sealing element (6) laterally outside the plug member to cover a part of the painted area (FIG. 2).
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747